December 20, 1957

Honorable Raymond W. Vowel1       Opinion No. WW-329
Acting Executive Director
Board for Texas State Hospitals   Re:   Were the appropriations
   and Special Schools'                 under Article II, House
Austin, Texas                           Bill 133, Acts, 55th
                                        Legislature, R.S., 1957,
                                        pages 908-911, made to
                                        the Board for Texas
                                        State Hospitals and
                                        Special Schools Central
                                        Office or made directly
                                        to the institutions
Dear Mr. Vowell:                        concerned?
          You have requested our opinion on whether the appro-
priations for major repairs, rehabilitation and replacement of
buildings, found in House Bill 133, Acts, 55th Legislature, R.S.
1957, Chapter 385, pages 908-911, were made to the Individual
institution concerned, or to the Board for Texas State Hos-
pitals and Special Schools Central Office.
          Under.the heading "State Hospitals and Special
Schools Building Program", Acts, 55th Legislature, R.S. 1957,
Chapter 385, page 908, the Legislature has prefaced the major
repairs, rehabilitation and replacements appropriations as
follows:
          "There is hereby reappropriated to the Board
     for Texas State Hospitals and Special Schools for
     each of the fiscal years of the biennium covered
     by this appropriation, any unexpended balances
     remaining in the State Hospitals Building Fund
     appropriated by H.B. No. 111, Chapter 81, Acts,
     Fifty-third Le islature, Regular Session, 1953,
     and H.B. No. 18 0, Acts, Fifty-fourth Legislature,
     Regular Session, 1955, including accrued Interest,
     for the payment of expenses of architectural and
     engineering plans, the construction and equipment
     of new buildings, the repair and rehabilitation
     of buildings, the employment of construction
     project Inspectors, mechanics and laborers as
     may be necessary, to pay travel expenses for such
     construction project supervisors only, and to pay
Honorable Raymond W. Vowell, Page 2 (WW-329)


     all claims against the prior appropriation of
     these funds which are now barred or may be barred
     by the operation of Article 4357, Revised Civil
     Statutes.
         "The Board for Texas State Hospitals and Special
    Schools, In carrying out the construction, repair,
    and rehabilitation program as authorized by this Act,
    Is hereby authorized to use such aums as may be nec-
    essary for the paymentof expenses of architectural
    and enginee,ringplans, the construction and equipment
    of new buildings, the repair and rehabilitation of
    buildings, to employ construction project inspectors,
    mechanics and laborers as may be necessary, and to
    pay travel expenses for such construction project
    supervisors.only, from moneys appropriated by this
    Act. Wages'for labor shall not exceed the prevailing
    wage scale In the locality where the work is done.
          "There is hereby appropriated out of the General
    Revenue Fund the following amounts for major repairs,
    rehabilitation, building replacements and new construc-
    tion;  provided, however, that if the 55th Legislature
    should enact a law allocating cigarette tax revenues
    or a portion thereof to the State Hospital Building
    Fund, then the appropriations specified below shall be
    made from said Hospital Building Fund pursuant to such
    law instead of from the General Revenue Fund:"
          At the end of the appropriations for major repairs,
rehabilitation and replacements, on page 911 is found the
following expression of Legislative intent, which reads:
         "It is hereby declared to be the Legislative
    intent that the appropriations listed above for
    major repairs, rehabilitation and replacement, and
    for new construction of buildings shall be expended
    as nearly as practicable in the manner specified;
    however, the Board for Texas State Hospitals and
    Special Schools is authorized to transfer such
    amounts as it deems necessary from one appropriation
    item to another for repairs, rehabilitation, replace-
    ments, or new construction with the approval of the
    Governor after obtaining the advice of the Legis-
    lative Budget Board.
Honorable Raymond W. Vowell, Page 3 (WW-329).


          'Any unexpended balances in such appropriation
     items may be used for other needed repairs, replace-
     ments or new construction. The unexpended balances
     as of August 31, 1958 are hereby reappropriated for
     major repairs, rehabilitation, replacement or new
     construction during the fiscal year beginning Sept-
     ember 1, 1958."
           The above quoted provisions all make reference to the
Board for Texas State Hospitals and Special Schools and its
authority over expenditures of these funds. The Legislature
even declared its intent that the Board for Texas State Hos-
pitals and Special Schools can transfer funds from one line
Item to another for repairs, rehabilitation, replacements or
new construction when approved by the Governor. The portion
of the statute providing for the advice of the Legislative
Budget Board,cannot be a condition precedent to or in any
way ,a condition of approval b the Governor. See Attorney
General's Opinion Number WW-2iti
                               2 (1957) wherein It was stated:
          "The main duties and functions~of the Legis-
     lature is to enact laws, while one of the main
     duties of the Executive is to put the laws into
     effect and supervise their execution. Under the,
     doctrine of the separation and division of powers
     those two functions should be kept separate with
     a sharp line of demarcation between them."
          It is, therefore, our opinion that the funds were
appropriated to the Board for Texas State Hospitals and Special
SchoolsCentral Offic,e,to be expended as nearly as practicable
as set out in the line items for the various institutions.




                            SUMMARY



                  The appropriations for major repairs,
             rehabilitation and replacements, in House
             Bill 133, Acts 55th Legislature, Regular
             Session,  1957, pages 908-911, are made to
             the Board for Texas State Hospitals and
Honorable Raymond W. Vowell, Page 4 (W-329)


               Special Schools Central Office, rather
               than the various institutions designated
               In the line items.
                                    Very truly yours,
                                    WILL WILSON




                                         Assistant
GC:pf
APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
J. C. Davis, Jr.
John Reeves
Leonard Passmore
W. V. Geppert
REVIEWED FOR THE ATTORNEY GENERAL

By:     James N. Ludlum.